

 
 
 

                 
YUM! BRANDS
 
EXECUTIVE INCOME
 
DEFERRAL PROGRAM
                             
Plan Document for the 409A Program
Effective as of January 1, 2005
(with Amendments through June 30, 2009)
       



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
ARTICLE I – INTRODUCTION
1
ARTICLE II – DEFINITIONS
2
2.01
Account:
2
2.02
Act:
2
2.03
Base Compensation:
2
2.04
Beneficiary:
2
2.05
Bonus Compensation:
2
2.06
Code:
3
2.07
Company:
3
2.08
Deferral Subaccount:
3
2.09
Disability:
3
2.10
Distribution Valuation Date:
3
2.11
Election Form:
4
2.12
Eligible Executive:
4
2.13
Employer:
4
2.14
ERISA:
4
2.15
Executive:
4
2.16
Fair Market Value:
4
2.17
409A Program:
5
2.18
Key Employee:
5
2.19
Matching Stock Fund:
6
2.20
NAV:
6
2.21
Participant:
6
2.22
Performance Period:
6
2.23
Phantom Share Equivalent:
6
2.24
Plan:
6
2.25
Plan Administrator:
6
2.26
Plan Year:
7
2.27
Pre-409A Program:
7
2.28
Recordkeeper:
7
2.29
Retirement:
7
2.30
Second Look Election:
7
2.31
Section 409A:
7
2.32
Separation from Service:
8
2.33
Signing Bonus:
8
2.34
Specific Payment Date:
8
2.35
Unforeseeable Emergency:
8
2.36
U.S.:
9
2.37
Valuation Date:
9
2.38
YUM! Brands Organization:
9


 
-i- 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
ARTICLE III – ELIGIBILITY AND PARTICIPATION
9
3.01
Eligibility to Participate:
9
3.02
Termination of Eligibility to Defer:
10
3.03
Termination of Participation:
10
ARTICLE IV – DEFERRAL OF COMPENSATION
11
4.01
Deferral Election:
11
4.02
Time and Manner of Deferral Election:
13
4.03
Period of Deferral:
15
4.04
Form of Deferral Payout:
16
4.05
Second Look Election:
17
4.06
Signing Bonus Deferrals:
19
ARTICLE V – INTERESTS OF PARTICIPANTS
19
5.01
Accounting for Participants’ Interests:
19
5.02
Investment Options:
20
5.03
Method of Allocation:
22
5.04
Vesting of a Participant’s Account:
23
5.05
Risk of Forfeiture:
23
ARTICLE VI – DISTRIBUTIONS
24
6.01
General:
24
6.02
Distributions Based on a Specific Payment Date:
25
6.03
Distributions on Account of a Separation from Service:
26
6.04
Distributions on Account of Death:
27
6.05
Distributions on Account of Unforeseeable Emergency:
28
6.06
Valuation:
29
6.07
Section 162(m) Compliance:
29
6.08
Impact of Section 16 of the Act on Distributions:
30
6.09
Actual Payment Date:
30
ARTICLE VII – PLAN ADMINISTRATION
30
7.01
Plan Administrator:
30
7.02
Action:
30
7.03
Powers of the Plan Administrator:
30
7.04
Compensation, Indemnity and Liability:
31
7.05
Withholding:
32
7.06
Section 16 Compliance:
32
7.07
Conformance with Section 409A:
33
ARTICLE VIII – CLAIMS PROCEDURE
33
8.01
Claims for Benefits:
33
8.02
Appeals of Denied Claims:
34
8.03
Special Claims Procedures for Disability Determinations:
34


 
-ii- 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
ARTICLE IX – AMENDMENT AND TERMINATION
34
9.01
Amendment of Plan:
34
9.02
Termination of Plan:
34
ARTICLE X – MISCELLANEOUS
35
10.01
Limitation on Participant’s Rights:
35
10.02
Unfunded Obligation of Individual Employer:
35
10.03
Other Plans:
35
10.04
Receipt or Release:
36
10.05
Governing Law:
36
10.06
Adoption of Plan by Related Employers:
36
10.07
Gender, Tense and Examples:
36
10.08
Successors and Assigns; Nonalienation of Benefits:
36
10.09
Facility of Payment:
37
ARTICLE XI – AUTHENTICATION
38
APPENDIX
 
Appendix
APPENDIX ARTICLE A – RDC TRANSFERS
A-1
APPENDIX ARTICLE B – CERTAIN TRANSITION PROVISIONS
B-1






 
-iii- 

--------------------------------------------------------------------------------

 

ARTICLE I – INTRODUCTION


YUM! Brands, Inc. (the “Company”) established the YUM! Brands Executive Income
Deferral Program (the “Plan”) in 1997 to permit Eligible Executives to defer
compensation and other awards made under its executive compensation
programs.  Deferrals under the Plan that were earned and vested on or before
December 31, 2004 are governed by a separate set of documents that set forth the
pre-Section 409A terms of the Plan (the “Pre-409A Program”).  The terms of the
Plan that are applicable to deferrals that are subject to Section 409A, i.e.,
generally, deferred amounts that are earned or vested after December 31, 2004
(the “409A Program”) are governed by this document.  This document sets forth
the 409A Program and is effective as of January 1, 2005 (the “Effective
Date”).  Except as otherwise provided herein, this document reflects the
provisions in effect from and after January 1, 2005, and the rights and benefits
of individuals who are Participants in the Plan from and after that date (and of
those claiming through or on behalf of such individuals) shall be governed by
the provisions of this document in the case of actions and events occurring on
or after the Effective Date with respect to deferrals that are subject to the
409A Program.  For purposes of the preceding sentence, the term “actions and
events” shall include all distribution trigger events and dates.  The rights and
benefits with respect to persons who only participated in the Plan prior to
January 1, 2005 shall be governed by the applicable provisions of the Pre-409A
Program documents that were in effect at such time, and shall not be governed by
the 409A Program documents.


Together, the documents for the 409A Program and the documents for the Pre-409A
Program describe the terms of a single plan.  However, amounts subject to the
terms of the 409A Program and amounts subject to the terms of the Pre-409A
Program shall be tracked separately at all times.  The preservation of the terms
of the Pre-409A Program, without material modification, and the separation
between the 409A Program amounts and the Pre-409A Program amounts are intended
to permit the Pre-409A Program to remain exempt from Section 409A, and the
administration of the Plan shall be consistent with this intent.


For federal income tax purposes, the Plan is intended to be a nonqualified
deferred compensation plan that is unfunded and unsecured.  For purposes of
ERISA, the Plan is intended to be a plan described in Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA providing benefits to a select group of management or
highly compensated employees.





 
1

--------------------------------------------------------------------------------

 



ARTICLE II – DEFINITIONS


When used in this Plan, the following underlined terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:


2.01           Account:


The account maintained for a Participant on the books of his or her Employer to
determine, from time to time, the Participant’s interest under this Plan.  The
balance in such Account shall be determined by the Recordkeeper pursuant to any
guidelines established by the Plan Administrator.  Each Participant’s Account
shall consist of at least one Deferral Subaccount for each separate deferral
under Section 4.01.  In accordance with Section 5.05, some or all of a separate
deferral may be held in a Risk of Forfeiture Subaccount.  The Recordkeeper may
also establish such additional Deferral Subaccounts as it deems necessary for
the proper administration of the Plan.  Except as provided in Section 5.05, the
Recordkeeper may also combine Deferral Subaccounts to the extent it deems
separate accounts are not needed for sound recordkeeping. Where appropriate, a
reference to a Participant’s Account shall include a reference to each
applicable Deferral Subaccount that has been established thereunder.


2.02           Act:


The Securities Exchange Act of 1934, as amended from time to time.


2.03           Base Compensation:


An Eligible Executive’s adjusted base salary, to the extent payable in U.S.
dollars from an Employer’s U.S. payroll (as modified by the provisions of
Section 3.01(a)).  For any applicable payroll period, an Eligible Executive’s
adjusted base salary shall be determined after reductions for applicable tax
withholdings, tax levies, garnishments, other legally required deductions, and
Executive authorized deductions that are made under any Code Section 125 plans
sponsored by the Executive’s Employer or the Company.


2.04           Beneficiary:


The person or persons (including a trust or trusts) properly designated by a
Participant, as determined by the Recordkeeper (or the Plan Administrator, as
applicable), to receive the amounts in one or more of the Participant’s Deferral
Subaccounts in the event of the Participant’s death in accordance with Section
4.02(d).


2.05           Bonus Compensation:


An Eligible Executive’s adjusted annual incentive award under his or her
Employer’s annual incentive plan and/or an Executive incentive compensation plan
(including the YUM! Brands Leaders Bonus Program), to the extent payable in U.S.
dollars from an Employer’s U.S. payroll (as modified by the provisions of
Section 3.01(a)).  An Eligible Executive’s annual incentive awards shall be
adjusted to reduce them for applicable tax withholdings, tax levies,
garnishments, other legally required deductions, and Executive authorized
deductions that are made under any Code Section 125 plans sponsored by the
Executive’s Employer or the Company.

 
2

--------------------------------------------------------------------------------

 



2.06           Code:


The Internal Revenue Code of 1986, as amended from time to time.


2.07           Company:


YUM! Brands, Inc., a corporation organized and existing under the laws of the
State of North Carolina, or its successor or successors.


2.08           Deferral Subaccount:


A subaccount of a Participant’s Account maintained to reflect his or her
interest in the Plan attributable to each deferral (or separately tracked
portion of a deferral) of Base Compensation, Bonus Compensation and Signing
Bonus, and earnings or losses credited to such subaccount in accordance with
Section 5.01(b).


2.09           Disability:


A Participant shall be considered to suffer from a Disability, if, in the
judgment of the Plan Administrator (based on the provisions of Section 409A and
any guidelines established by the Plan Administrator for this purpose), the
Participant –


(a)           Is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or


(b)           By reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan of the Company (including the YUM! Brands Short-Term Disability
Plan and the YUM! Brands Long-Term Disability Plan).


Solely for those Participants who are otherwise eligible for Social Security, a
Participant who is determined to be totally disabled by the Social Security
Administration will be deemed to satisfy the requirements of Subsection (a), and
a Participant who has not been determined to be totally disabled by the Social
Security Administration will be deemed to not meet the requirements of
Subsection (a).


2.10           Distribution Valuation Date:


Each date as specified by the Plan Administrator from time to time as of which
Participant Accounts are valued for purposes of a distribution from a
Participant’s Account. The current Distribution Valuation Dates are March 31,
June 30, September 30 and December 31.  Any current Distribution Valuation Date
may be changed by the Plan Administrator, provided that such change does not
result in a change in when deferrals are paid out that is impermissible under
Section 409A.  Values are determined as of the close of a Distribution Valuation
Date or, if such date is not a business day, as of the close of the preceding
business day.

 
3

--------------------------------------------------------------------------------

 



2.11           Election Form:


The form prescribed by the Plan Administrator on which a Participant specifies
the amount of his or her Base Compensation and Bonus Compensation to be deferred
and the timing and form of his or her deferral payout, pursuant to the
provisions of Article IV. An Election Form need not exist in a paper format, and
it is expressly authorized that the Plan Administrator may make available for
use such technologies, including voice response systems, Internet-based forms
and any other electronic forms for use as an Election Form, as it deems
appropriate from time to time.


2.12           Eligible Executive:


The term, Eligible Executive, shall have the meaning given to it in Section
3.01(a)(1).


2.13           Employer:


The Company and each division, subsidiary or affiliate of the Company (if any)
that is currently designated as an Employer for purposes of this Plan by the
Plan Administrator.  An entity shall be an Employer hereunder only for the
period that it is (i) so designated by the Plan Administrator, and (ii) a member
of the YUM! Brands Organization.


2.14           ERISA:


Public Law 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.


2.15           Executive:


Any person in a salaried classification of an Employer who (i) is receiving
remuneration for personal services rendered in the employment of the Employer,
and (ii) is paid in U.S. dollars from the Employer’s U.S.
payroll.  Notwithstanding the foregoing sentence, any person meeting the
requirements of the foregoing sentence who is working outside the U.S. shall not
be included as an Executive hereunder, if applicable local law of the country in
which the person is working (e.g., local law relating to the payment of
compensation) does not permit the person to defer the receipt of compensation
that is eligible for deferral hereunder.


2.16          Fair Market Value:


For purposes of converting a Participant’s deferrals to phantom YUM! Brands
Common Stock as of any date, the Fair Market Value of such stock is the closing
price on such date (or if such date is not a trading date, the first date
immediately following such date that is a trading date) for YUM! Brands Common
Stock as reported on the composite tape for securities listed on the New York
Stock Exchange, Inc., rounded to four decimal places.  For purposes of
determining the value of a Plan distribution, the Fair Market Value of phantom
YUM! Brands Common Stock is determined as the closing price on the applicable
Distribution Valuation Date for YUM! Brands Common Stock as reported on the
composite tape for securities listed on the New York Stock Exchange, Inc.,
rounded to four decimal places.

 
4

--------------------------------------------------------------------------------

 



2.17           409A Program:


The program described in this document.  The term “409A Program” is used to
identify the portion of the Plan that is subject to Section 409A.


2.18           Key Employee:


The individuals identified in accordance with the principles set forth below.


(a)           General.  Any Participant who at any time during the applicable
year is:


(1)           An officer of any member of the YUM! Brands Organization having
annual compensation greater than $130,000 (as adjusted for the applicable year
under Code Section 416(i)(1));


(2)           A 5-percent owner of any member of the YUM! Brands Organization ;
or


(3)           A 1-percent owner of any member of the YUM! Brands Organization
having annual compensation of more than $150,000.


For purposes of (1) above, no more than 50 employees identified in the order of
their annual compensation shall be treated as officers.  For purposes of this
Section, annual compensation means compensation as defined in Treas. Reg.
§1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d), 1.415(c)-2(e),
and 1.415(c)-2(g); provided, however, that effective as of the Key Employee
identification date that occurs on December 31, 2009, annual compensation shall
not include compensation excludible from an employee’s gross income on account
of the location of the services or the identity of the employer that is not
effectively connected with the conduct of a trade or business in the United
States, in accordance with Treasury Regulation Section
1.415(c)-2(g)(5)(ii).   The Plan Administrator shall determine who is a Key
Employee in accordance with Code Section 416(i) and the applicable regulations
and other guidance of general applicability issued thereunder or in connection
therewith (provided, that Code Section 416(i)(5) shall not apply in making such
determination), and provided further that the applicable year shall be
determined in accordance with Section 409A and that any modification of the
foregoing definition that applies under Section 409A shall be taken into
account.


(b)           Rule of Administrative Convenience.  Effective from and after
January 1, 2005, notwithstanding the foregoing, the Plan Administrator shall
treat all Participants as a Key Employee.
 
 
 
5

--------------------------------------------------------------------------------

 



2.19           Matching Stock Fund:


A phantom investment fund that permits an Eligible Executive to defer Bonus
Compensation and a Signing Bonus for phantom investment solely in YUM! Brands
Common Stock which entitles the Eligible Executive to a matching contribution of
YUM! Brands Common Stock, in accordance with Section 5.02(b).


2.20           NAV:


The net asset value of a phantom unit in one of the phantom funds offered for
investment under the Plan, determined as of any date in the same manner as
applies on that date under the actual fund that is the basis of the phantom fund
offered by the Plan.

2.21           Participant:


Any Executive who is qualified to participate in this Plan in accordance with
Section 3.01 and who has an Account.  An active Participant is one who is
currently deferring under Section 4.01.


2.22           Performance Period:


The 12-month period (which shall generally correspond to the calendar year) for
which Bonus Compensation is calculated and determined.  A Performance Period
shall be deemed to relate to the Plan Year in which the Performance Period ends.


2.23           Phantom Share Equivalent:


The number of phantom shares of YUM! Common Stock determined by dividing a
particular deferral amount by the Fair Market Value of a share of YUM! Brands
Common Stock on the applicable Valuation Date.


2.24           Plan:


The YUM! Brands Executive Income Deferral Program, the plan set forth herein and
in the Pre-409A Program documents, as it may be amended and restated from time
to time (subject to the limitations on amendment that are applicable hereunder
and under the Pre-409A Program).


2.25           Plan Administrator:


The Compensation Committee of the Board of Directors of the Company
(Compensation Committee) or its delegate or delegates, which shall have the
authority to administer the Plan as provided in Article VII.  As of the
Effective Date, the Company’s Chief People Officer is delegated the
responsibility for the operational administration of the Plan.  In turn, the
Chief People Officer has the authority to re-delegate operational
responsibilities to other persons or parties.  As of the Effective Date, the
Chief People Officer has re-delegated certain operational responsibilities to
the Recordkeeper and to the Company’s Executive Compensation
Department.  However, references in this document to the Plan Administrator
shall be understood as referring to the Compensation Committee, the Chief People
Officer, the Company’s Executive Compensation Department and any other parties
delegated by the Chief People Officer other than the Recordkeeper. All
delegations made under the authority granted by this Section are subject to
Section 7.06.
 

 
6

--------------------------------------------------------------------------------


 
 
2.26           Plan Year:


The 12-consecutive month period beginning on January 1 and ending on
December 31.


2.27           Pre-409A Program:


The portion of the Plan that governs deferrals that are not subject to Section
409A.  The terms of the “Pre-409A Program” are set forth in a separate set of
documents.
 
2.28           Recordkeeper:


For any designated period of time, the party that is delegated the
responsibility, pursuant to the authority granted in the definition of Plan
Administrator, to maintain the records of Participant Accounts, process
Participant transactions and perform other duties in accordance with any
procedures and rules established by the Plan Administrator.


2.29           Retirement:


A Participant’s Separation from Service after attaining (whichever of the
following occurs earlier): (a) at least age 55 with 10 or more years of service,
or (b) at least age 65 with 5 or more years of service.  A Participant’s “years
of service” shall be the Participant’s “years of service” earned under the YUM!
Brands Retirement Plan.  If a Participant is not participating in the YUM!
Brands Retirement Plan, “years of service” shall be determined based on the
rules applicable to the YUM! Brands Retirement Plan, assuming the Participant
was participating in such plan.


2.30           Second Look Election:


The term, Second Look Election, shall have the meaning given to it in Section
4.05.


2.31           Section 409A:


Section 409A of the Code and the applicable regulations and other guidance of
general applicability that are issued thereunder.



 
7

--------------------------------------------------------------------------------

 

2.32           Separation from Service:


A Participant’s separation from service as defined in Section 409A, including
the rule that a Participant who is Disabled incurs a Separation from Service 29
months after the Participant is no longer actively rendering services to his/her
Employer or the Company.  In the event a Participant also provides services
other than as an Executive for the Company and its affiliates, as determined
under the prior sentence, such other services shall not be taken into account in
determining when a Separation from Service occurs to the extent permitted under
Treas. Reg. § 1.409A-1(h)(5).  The term may also be used as a verb (i.e.,
“Separates from Service”) with no change in meaning.


2.33           Signing Bonus:


Cash compensation that is paid to an Eligible Executive upon acceptance of an
offer of employment with his/her Employer, to the extent payable in U.S. dollars
from an Employer’s U.S. payroll (as modified by the provisions of Section
3.01(a)).  An Eligible Executive’s Signing Bonus shall be determined after
reductions for applicable tax withholdings, tax levies, garnishments, other
legally required deductions, and Executive authorized deductions that are made
under any Code Section 125 plans sponsored by the Executive’s Employer or the
Company.
 
2.34           Specific Payment Date:


A specific date selected by an Eligible Executive that triggers a lump sum
payment of a deferral or the start of installment payments for a deferral, as
provided in Section 4.03. The Specific Payment Dates that are available to be
selected by Eligible Executives shall be determined by the Plan Administrator,
and the currently available Specific Payment Dates shall be reflected on the
Election Forms that are made available from time to time by the Plan
Administrator.  As of the Effective Date, the Specific Payment Dates shall be
January 1, April 1, July 1, and October 1.  In the event that an Election Form
only provides for selecting a month or a calendar quarter and a year as the
Specific Payment Date, the first day of the month or the first day of the
calendar quarter that is selected shall be the Specific Payment Date.


2.35           Unforeseeable Emergency:


A severe financial hardship to the Participant resulting from (a) an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Code Section 152(a),
without regard to Code Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B)); (b) loss
of the Participant’s property due to casualty; or (c) any other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The Recordkeeper shall determine the
occurrence of an Unforeseeable Emergency in accordance with Treas. Reg.
§1.409A-3(i)(3) and any guidelines established by the Plan Administrator.

 
8

--------------------------------------------------------------------------------

 



2.36           U.S.:


The United States, comprised of its 50 states, the District of Columbia, and its
possessions (other than Puerto Rico).


2.37           Valuation Date:


Each business day, as determined by the Recordkeeper, as of which Participant
Accounts are valued in accordance with Plan procedures that are currently in
effect. In accordance with procedures that may be adopted by the Plan
Administrator, any current Valuation Date may be changed.


2.38           YUM! Brands Organization:


The controlled group of organizations of which the Company is a part, as defined
by Code section 414(b) and (c) and the regulations issued thereunder.  An entity
shall be considered a member of the YUM! Brands Organization only during the
period it is one of the group of organizations described in the preceding
sentence.


ARTICLE III – ELIGIBILITY AND PARTICIPATION


3.01           Eligibility to Participate:


(a)             In General.


(1)           Subject to Paragraph (2) below and the election timing rules of
Article IV, an Executive shall be eligible to defer compensation under the Plan
upon (i) being hired by an Employer as an Executive classified as Level 12 or
above (and while he or she remains so classified) or (ii) being promoted by an
Employer from below Level 12 into a Level 12 or above position.  However, an
Eligible Executive who makes an irrevocable election to participate for a Plan
Year shall remain an Eligible Executive for the remainder of the Plan Year (i)
regardless of whether such Executive is subsequently classified in a salary band
below Level 12 or (ii) regardless of whether such Executive subsequently is paid
in non-U.S. dollars or is paid from a non-U.S. payroll; provided that the
occurrence of such events shall cut off any election that has been made that has
not yet required to become irrevocable in order to be timely in accordance with
Section 409A.


(2)           Notwithstanding Paragraph (1) above, from time to time the Plan
Administrator may modify, limit or expand the class of Executives eligible to
defer hereunder, pursuant to criteria for eligibility that need not be uniform
among all or any group of Executives; provided that the Plan Administrator may
remove an Executive from eligibility to participate effective only as of the end
of a Plan Year.
 
(b)           During the period an individual satisfies all of the eligibility
requirements of this Section, he or she shall be referred to as an Eligible
Executive.


 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Each Eligible Executive becomes an active Participant on the date
an amount is first withheld from his or her compensation pursuant to an Election
Form submitted by the Executive to the Recordkeeper (or, if authorized, the Plan
Administrator) under Section 4.01.
 
3.02           Termination of Eligibility to Defer:


(a)           General.  An individual’s eligibility to participate actively by
making deferrals (or a deferral election) under Article IV shall cease upon the
“Election Termination Date” (as defined below) occurring after the earliest of:
 
(1)          Subject to Section 4.01(b), the date he or she Separates from
Service; or
 
(2)          The date that the Executive ceases to be eligible under criteria
described in Section 3.01(a).


An individual’s “Election Termination Date” shall be a date as soon as
administratively practicable following the date in subsection (a) or (b) (or
such other date as may be determined in accordance with rules of the Plan
Administrator); provided that an Election Termination Date shall not affect any
election already made that otherwise has become irrevocable in accordance with
the rules of this Plan.  However, the occurrence of an Election Termination Date
shall terminate any election that has been made that is not yet required to
become irrevocable in order to be timely in accordance with Section 409A.

(b)           Special Rules for an Applicable Severance
Program.  Notwithstanding the provisions in subsection (a) above, an
individual’s eligibility to participate actively in this Plan by making
deferrals (or a deferral election) under Article IV shall terminate to the
extent provided in a severance program or severance arrangement of a
Participant’s Employer or the Company, or an Employer’s employment or
termination agreement with a Participant providing for severance pay and/or a
general release of claims against the Employer (an “Approved Severance
Program”).  However, an Eligible Executive who makes an irrevocable election to
participate for a Plan Year shall remain an Eligible Executive for the remainder
of the Plan Year to the extent that he or she is receiving or will receive Base
Compensation and Bonus Compensation under the Approved Severance Program;
provided that the participation by a Participant in an Approved Severance
Program (to the extent included in writing in the Approved Severance Program)
shall cut off any election that has been made that has not yet required to
become irrevocable in order to be timely in accordance with Section 409A.


3.03           Termination of Participation:


An individual, who has been an active Participant under the Plan, ceases to be a
Participant on the date his or her Account is fully paid out; provided, however,
even if a Participant’s Account is fully paid out, participation shall continue
under the Plan if there is an expectation that the Participant shall be entitled
to future benefits under the Plan or that a deferral will be credited to the
Participant’s Account in the future (e.g., a deferral of Bonus Compensation that
is paid in a future year).

 
10

--------------------------------------------------------------------------------

 



ARTICLE IV – DEFERRAL OF COMPENSATION


4.01           Deferral Election:


(a)           Deferrals of Base Compensation.


(1)           General.  Subject to the provisions of subsection (a)(2) below,
each Eligible Executive may make an election to defer Base Compensation under
the Plan in any whole percentage up to 85% of his or her Base Compensation in
the manner described in Section 4.02.  A newly Eligible Executive may only defer
the portion of his or her eligible Base Compensation that is earned for services
performed after the date of his or her election; provided that any Eligible
Executive that becomes a new Eligible Executive after November 22nd (or if such
day is not a business day, the first business day that occurs immediately prior
to such day) of a Plan Year shall not be eligible to defer Base Compensation
earned for services performed in the remainder of such Plan Year.  Subject to
the foregoing sentence, any Base Compensation deferred by an Eligible Executive
for a Plan Year shall be deducted each pay period during the Plan Year for which
he or she has Base Compensation and is an Eligible Executive.  Base Compensation
paid after the end of a Plan Year for services performed during the final
payroll period of the preceding Plan Year shall be treated as Base Compensation
for services in the subsequent Plan Year.


(2)           Special Rule for Significant Deferrals.  Notwithstanding
subsection (a)(1) above, effective for Base Compensation that is paid from and
after January 1, 2008, an Eligible Executive who is classified as below Level 14
may not elect to defer 50% or more of his or her Base Compensation for a Plan
Year, unless such Eligible Executive also (i) elects to defer 100% of his or her
Bonus Compensation for the same Plan Year or (ii) confirms in a separate writing
(that is in addition to the Election Form) that he or she has elected to defer
50% or more of his or her Base Compensation for such Plan Year.  The separate
writing discussed in clause (ii) above must be submitted within the time frame
required under Section 4.02(a)(1) and shall satisfy any other requirements as
the Plan Administrator shall require for this purpose.  If an applicable
Eligible Executive does not satisfy either clause (i) or (ii) above, then any
election by the Eligible Executive to defer 50% or more of Base Compensation for
a Plan Year shall be treated as void and shall not become effective under
Section 409A.


(b)           Deferrals of Bonus Compensation.


(1)           General Rules. Each Eligible Executive may make an election to
defer under the Plan any whole percentage (up to 100%) of his or her Bonus
Compensation in the manner described in Section 4.02.  The percentage of Bonus
Compensation deferred by an Eligible Executive for a Plan Year will be deducted
from his or her payment under the applicable compensation program at the time it
would otherwise be paid, provided he or she satisfies all conditions for payment
that would apply in the absence of a deferral. In addition, for the Plan Year in
which the Participant incurs a Separation from Service, the Participant shall be
eligible to defer Bonus Compensation paid for the Performance Period that
relates to the Plan Year in which the Participant incurred the Separation from
Service, if the Participant makes a valid and irrevocable deferral election
prior to his or her Separation from Service.

 
11

--------------------------------------------------------------------------------

 



(2)           Special Rules for Promoted Eligible Executives. An Eligible
Executive that becomes an Eligible Executive during a Plan Year as a result of a
promotion from below Level 12 into a position that is in Level 12 or above shall
only be eligible to defer Bonus Compensation earned for the Performance Period
relating to the Plan Year in which he or she is promoted, if the Eligible
Executive (i) is a bonus-eligible Executive for all of such Plan Year and
(ii) is promoted by June 20th (or if such day is not a business day, the first
business day that occurs immediately prior to such day) of the Plan Year in
which the promotion occurs.  If a promoted Eligible Executive does not satisfy
the requirements of the previous sentence, he or she shall not be eligible to
defer Bonus Compensation earned for the Performance Period relating to the Plan
Year in which he or she is promoted.


(3)           Special Rules for Newly Hired Eligible Executives. An Eligible
Executive that becomes an Eligible Executive during a Plan Year as a result of
becoming first employed by the YUM! Brands Organization shall only be eligible
to defer Bonus Compensation earned for the Performance Period relating to the
Plan Year in which he or she is newly hired, if the Eligible Executive is a
bonus-eligible Executive for such Plan Year.  In such event, the rules for the
time and manner for completing the initial deferral election in Section 4.02(b)
shall apply, which are structured so that the proration rules of Treas. Reg.
1.401A-2(a)(7) are inapplicable.  Thus, if a valid Election Form is received
prior to the date on which the Eligible Executive becomes an Executive and the
Election Form is effective under Section 4.02(b) as of the date on which the
Eligible Executive becomes an Executive, then the Executive shall be deemed to
receive all of his or her Bonus Compensation for the Plan Year in which he or
she becomes an Eligible Executive after the date of the election.


(4)           Performance Criteria. Notwithstanding Subsections (b)(1), (b)(2)
and (b)(3) above, an Eligible Executive shall not be eligible to defer Bonus
Compensation for a Plan Year unless (i) the Bonus Compensation is contingent on
the satisfaction of organizational or individual performance criteria for the
Performance Period that relates to the Plan Year, (ii) such criteria have been
established in writing by not later than 90 days after the beginning of the
applicable Performance Period, and (iii) the Bonus Compensation otherwise
satisfies the requirements for performance-based compensation under Section
409A.


(c)           Election Form Rules. To be effective in deferring Base
Compensation or Bonus Compensation, an Eligible Executive’s Election Form must
set forth the percentage of Base Compensation or Bonus Compensation (whichever
applies) to be deferred, the deferral period under Section 4.03, the form of
payment under Section 4.04, and any other information that may be required by
the Plan Administrator from time to time. In addition, the Election Form must
meet the requirements of Section 4.02. It is contemplated that an Eligible
Executive will specify the investment choice under Section 5.02 (in multiples of
1%) for the Eligible Executive’s deferral. However, this is not a condition for
making an effective election.

 
12

--------------------------------------------------------------------------------

 



4.02           Time and Manner of Deferral Election:


(a)           Deferrals of Base Compensation.


(1)           General.  An Eligible Executive must make a deferral election for
a Plan Year with respect to Base Compensation no later than December 31 of the
year prior to the Plan Year in which the Base Compensation would otherwise be
paid.  Notwithstanding the prior sentence, the Plan Administrator may adopt
policies and procedures that encourage or require earlier submission of Election
Forms , but in which case any requirement for the earlier submission of an
Election Form may be waived (but not beyond the date specified by the first
sentence of this paragraph) by the Plan Administrator to prevent undue hardship
for one or more Eligible Executives.  If December 31 is not a business day, the
deadline shall be the preceding day that is a business day.


(2)           New Eligible Executives.  An individual who newly becomes an
Eligible Executive will have 30 days from the date the individual becomes an
Eligible Executive to make a deferral election with respect to Base Compensation
that is earned for services performed after the election is received (the
“30-Day Election Period”).  Notwithstanding the prior sentence, the Plan
Administrator may adopt policies and procedures that encourage or require
earlier submission of Election Forms in this situation, but in which case any
requirement for the earlier submission of an Election Form may be waived (but
not beyond the date specified by the first sentence of this paragraph) by the
Plan Administrator to prevent undue hardship for one or more Eligible
Executives.  The 30-Day Election Period may be used to make an election for Base
Compensation that otherwise would be paid in the Plan Year in which the
individual becomes an Eligible Executive. In addition, the 30-Day Election
Period may be used to make an election for Base Compensation that would
otherwise be paid in the next Plan Year (i.e., the Plan Year following when the
individual becomes an Eligible Executive), if the individual becomes an Eligible
Executive not later than December 31 of a Plan Year. Thus, if a Base
Compensation deferral election for a Plan Year is made in reliance on the 30-day
rule, then the Plan Administrator shall apply the restriction that the election
may only apply to Base Compensation earned for services performed after the date
the election is received.


(b)           Deferrals of Bonus Compensation.


(1)             Continuing and Newly Promoted Executives.  An Eligible Executive
must make a deferral election with respect to his or her Bonus Compensation at
least six months prior to the end of the Performance Period for which the
applicable Bonus Compensation is paid, and this election will be the Eligible
Executive’s bonus deferral election for the Plan Year to which the Performance
Period relates.  This applies to both continuing Eligible Executives and
individuals who newly become Eligible Executives due to a promotion.
Accordingly, if an individual becomes an Eligible Executive during a Plan Year
as a result of a promotion and is eligible to defer Bonus Compensation under
Section 4.01(b)(2) for such Plan Year, such Eligible Executive must make a
deferral election for Bonus Compensation that is earned for the Performance
Period that relates to the Plan Year in which he or she is promoted at least six
months prior to the end of the applicable Performance Period.  Notwithstanding
the first sentence of this paragraph, the Plan Administrator may adopt policies
and procedures that encourage or require earlier submission of Election Forms
for Bonus Compensation, but in which case any requirement for the earlier
submission of an Election Form may be waived (but not beyond the date specified
by the first sentence of this paragraph) by the Plan Administrator to prevent
undue hardship for one or more Eligible Executives.

 
13

--------------------------------------------------------------------------------

 



(2)             Newly Hired Eligible Executives.  An Eligible Executive that
becomes an Eligible Executive during a Plan Year as a result of becoming first
employed by the YUM! Brands Organization and is eligible to make a deferral of
Bonus Compensation under Section 4.01(b) for such Plan Year must make such
election as follows –


(A)           If such Eligible Executive is newly hired by June 20th (or if such
day is not a business day, the immediately preceding business day), such
Eligible Executive must make a deferral election for Bonus Compensation that is
earned for the Performance Period that relates to the Plan Year in which he or
she is newly hired at least six months prior to the end of the applicable
Performance Period; and


(B)           If such Eligible Executive is hired after June 20th (or if such
day is not a business day, the immediately preceding business day), such
Eligible Executive must submit a deferral election prior to his or her hire date
or otherwise prior to rendering services as an Executive, and such Election Form
will be effective immediately upon the individual’s hire date or otherwise upon
commencement of his or her services as an Executive.


Notwithstanding subparagraph (A) above, the Plan Administrator may adopt
policies and procedures that encourage or require earlier submission of Election
Forms for Bonus Compensation, but in which case any requirement for the earlier
submission of an Election Form may be waived (but not beyond the date specified
by the first sentence of this paragraph) by the Plan Administrator to prevent
undue hardship for one or more Eligible Executives.


(c)             General Provisions.  A separate deferral election under (a) or
(b) above must be made by an Eligible Executive for each category of a Plan
Year’s compensation that is eligible for deferral. If a properly completed and
executed Election Form is not actually received by the Recordkeeper (or, if
authorized, the Plan Administrator) by the prescribed time in (a) and (b) above,
the Eligible Executive will be deemed to have elected not to defer any Base
Compensation or Bonus Compensation, as the case may be, for the applicable Plan
Year.  Except as provided in the next sentence, an election is irrevocable once
received and determined by the Plan Administrator to be properly completed (and
such determination shall be made not later than the last date under Section 409A
for making the election in question).  Increases or decreases in the amount or
percentage a Participant elects to defer shall not be permitted during a Plan
Year.  Notwithstanding the foregoing, effective as of January 1, 2009, if a
Participant receives a hardship distribution under a cash or deferred profit
sharing plan that is sponsored by a member of the YUM! Brands Organization and
such plan requires that deferrals under such plan be suspended for a period of
time following the hardship distribution, the Plan Administrator may cancel the
Participant’s deferral election under this Plan so that no deferrals shall be
made during such suspension period.  If an election is cancelled because of a
hardship distribution in accordance with the prior sentence, such cancellation
shall permanently apply to the deferral election or elections for any Plan Year
covered by such suspension period and the Participant will only be eligible to
make a new deferral election for the Plan Year that begins after the end of the
suspension period pursuant to the rules in Sections 4.01 and 4.02.

 
14

--------------------------------------------------------------------------------

 



(d)             Beneficiaries.  A Participant may designate on the Election Form
(or in some other manner authorized by the Plan Administrator) one or more
Beneficiaries to receive payment, in the event of his or her death, of the
amounts credited to his or her Account; provided that, to be effective, any
Beneficiary designation must be in writing, signed by the Participant, and must
meet such other standards (including any requirement for spousal consent) as the
Plan Administrator or Recordkeeper shall require from time to time.  The
Beneficiary designation must also be filed with the Recordkeeper (or the Plan
Administrator, if applicable) prior to the Participant’s death.  An incomplete
Beneficiary designation, as determined by the Recordkeeper or Plan
Administrator, shall be void and of no effect.  In determining whether a
Beneficiary designation that relates to the Plan is in effect, unrevoked
designations that were received under the Pre-409A Program or prior to the
Effective Date shall be considered.  A Beneficiary designation of an individual
by name remains in effect regardless of any change in the designated
individual’s relationship to the Participant.  A Beneficiary designation solely
by relationship (for example, a designation of “spouse,” that does not give the
name of the spouse) shall designate whoever is the person in that relationship
to the Participant at his or her death.  If more than one Beneficiary is
specified and the Participant fails to indicate the respective percentage
applicable to two or more Beneficiaries, then each Beneficiary for whom a
percentage is not designated will be entitled to an equal share of the portion
of the Account (if any) for which percentages have not been designated. At any
time, a Participant may change a Beneficiary designation for his or her Account
in a writing that is signed by the Participant and filed with the Recordkeeper
(or Plan Administrator, if applicable) prior to the Participant’s death, and
that meets such other standards as the Plan Administrator shall require from
time to time.  An individual who is otherwise a Beneficiary with respect to a
Participant’s Account ceases to be a Beneficiary when all payments have been
made from the Account.


4.03           Period of Deferral:


An Eligible Executive making a deferral election shall specify a deferral period
on his or her Election Form by designating either a Specific Payment Date and/or
the date he or she incurs a Separation from Service.  In the event that no
deferral period is selected, the default shall be Separation from Service.  In
no event shall an Eligible Executive’s deferral period end later than his or her
80th birthday, regardless of whether the Participant chose a single lump sum or
installments as the form of payment.  Notwithstanding an Eligible Executive’s
actual election of a Specific Payment Date and/or Separation from Service, an
Eligible Executive shall be deemed to have elected a period of deferral of not
less than:



 
15

--------------------------------------------------------------------------------

 
 
(a)              For Base Compensation, at least two (2) years after the end of
the Plan Year during which the Base Compensation would have been paid absent the
deferral; and


(b)              For Bonus Compensation, at least two (2) years after the date
the Bonus Compensation would have been paid absent the deferral.


In the case of a deferral to a Specific Payment Date, if an Eligible Executive’s
Election Form either fails to specify a period of deferral or specifies a period
less than the applicable minimum, the Eligible Executive shall be deemed to have
selected a Specific Payment Date equal to the minimum period of deferral as
provided in subsections (a) and (b) above.  In the case of a deferral to
Separation from Service, if an Eligible Executive’s Election Form specifies
Separation from Service and the Eligible Executive Separates from Service prior
to the end of the minimum period of deferral as provided in subsections (a) and
(b) above, the applicable Deferral Subaccount(s) shall be distributed after the
end of the applicable minimum deferral period subject to the provisions of
Section 6.03.

4.04           Form of Deferral Payout:


An Eligible Executive making a deferral election shall specify a form of payment
on his or her Election Form by designating either a lump sum payment or
installment payments to be paid over a period of no more than 20 years, and not
later than the Executive’s 80th birthday. Any election for installment payments
shall also specify (a) the frequency for which installment payments shall be
paid, which shall be quarterly, semi-annually and annually and (b) the fixed
number of years over which installments are to be paid, subject to the maximums
above.  If an Eligible Executive elects installments for a period extending
beyond the Eligible Executive’s 80th birthday or beyond 20 years, such election
shall be treated as an election for installments over a period of whole and
partial years that ends on the Eligible Executive’s 80th birthday or at the end
of 20 years; provided that the amounts to be distributed in connection with the
installments prior to the Eligible Executive’s 80th birthday or prior to the end
of 20 years shall be determined in accordance with Section 6.06 and his or her
election by assuming that the installments shall continue for the full number of
installments, with the entire remaining amount of the relevant Deferral
Subaccount distributed on the Eligible Executive’s 80th birthday or at the end
of 20 years.  In the event that no form of payment election is made, the default
shall be a lump sum payment.
 
 
16

--------------------------------------------------------------------------------



 
4.05           Second Look Election:


(a)           In General.  Subject to Subsection (b) below, a Participant who
has made a valid initial deferral in accordance with the foregoing provisions of
this Article (or an initial deferral was made pursuant to Section 4.06) may
subsequently make another one-time election regarding the time and/or form of
payment of his or her deferral.  This opportunity to modify the Participant’s
initial election is referred to as a “Second Look Election.”


(b)           Requirements for Second Look Elections.  A Second Look Election
must comply with all of the following requirements:


(1)           If a Participant’s initial election specified payment based on a
Specific Payment Date, the Participant may only make a Second Look Election if
the election is made at least 12 months before the Participant’s original
Specific Payment Date.  In addition, in this case the Participant’s Second Look
Election must provide for a new Specific Payment Date that is at least 5 years
after the original Specific Payment Date.  The Specific Payment Date applicable
pursuant to a Second Look Election may not be after the Participant’s 80th
birthday, and if this would be necessary to comply with 5-year rule stated
above, then a Second Look Election may not be made.


(2)           Subject to the special rules in subsection (c), if a Participant’s
initial election specified payment based on the Participant’s Separation from
Service, the Participant may only make a Second Look Election if the election is
made at least 12 months before the Participant’s Separation from Service.  In
addition, in this case the Participant’s Second Look Election must delay the
payment of the Participant’s deferral to a new Specific Payment Date that turns
out to be at least 5 years after the Participant’s Separation from Service.  If
the Specific Payment Date selected in a Second Look Election turns out to be
less than 5 years after the Participant’s Separation from Service, the Second
Look Election is void.



(3)           Subject to the special rules in subsection (c), if a Participant’s
initial election specified payment based on the earlier of the Participant’s
Separation from Service or a Specific Payment Date, the Participant may only
make a Second Look Election if the election is made at least 12 months before
the Specific Payment Date and at least 12 months before the Participant’s
Separation from Service.  In addition, in this case the Participant must elect a
new Specific Payment Date that is at least 5 years after the prior Specific
Payment Date.  Then the Second Look Election will only include the new Specific
Payment Date as the payment trigger and the separate Separation from Service
trigger in the original election will be void.


(4)           A Participant may make only one Second Look Election for each
individual deferral, and each Second Look Election must comply with all of the
relevant requirements of this Section.


(5)           A Participant who uses a Second Look Election to change the form
of the Participant’s payment from a lump sum to installments shall be subject to
the provisions of Section 4.04 regarding installment payment elections, and such
installment payments must begin no earlier than 5 years after when the lump sum
payment would have been paid based upon the Participant’s initial
election.  Accordingly, a Participant may not make a Second Look Election if the
election would provide for installment payments to be made after the
Participant’s 80th birthday.
 
 
17

--------------------------------------------------------------------------------



 
(6)           If a Participant’s initial election specified payment in the form
of installments and the Participant wants to elect instead payment in a lump
sum, the earliest payment date of the lump sum must be no earlier than 5 years
after the first payment date that applied under the Participant’s initial
installment election.


(7)           For purposes of this Section, all of a Participant’s installment
payments related to a specific deferral election shall be treated as a single
payment.


A Second Look Election will be void and payment will be made based on the
Participant’s original election under Sections 4.03 and 4.04 if all of the
provisions of the foregoing Paragraphs of this Subsection are not satisfied in
full.  However, if a Participant’s Second Look Election becomes effective in
accordance with the provisions of this Subsection, the Participant’s original
election shall be superseded (including any Specific Payment Date specified
therein), and this original election shall not be taken into account with
respect to the deferral that is subject to the Second Look Election.


(c)           Special Rules for Certain Second Look Elections.  Notwithstanding
the provisions in subsections (b)(2) and (b)(3), if a Participant’s initial
deferral election specified payment based on the Participant’s Separation from
Service or the earlier of the Participant’s Separation from Service or a
Specific Payment Date, then –


(1)           If such Participant is determined to be Disabled, such Participant
shall not be eligible to make a Second Look Election on or after the date the
Participant is determined to be Disabled; and


(2)           If such Participant submits a Second Look Election, such
Participant’s Second Look Election shall not take effect until the later of (i)
the date the Participant is eligible for Retirement (without having to actually
Separate from Service) or (ii) the date that is 12 months after the date on
which the Second Look Election is made.
 
For purposes of paragraph (2) above, if a Participant Separates from Service
prior to the date that a Participant’s Second Look Election takes effect, then
the Participant’s Second Look Election shall be void and payment shall be made
based on the Participant’s original deferral election under Sections 4.03 and
4.04.
 


(d)           Plan Administrator’s Role.  Each Participant has the sole
responsibility to elect a Second Look Election by contacting the Recordkeeper
(or, if authorized, the Plan Administrator) and to comply with the requirements
of this Section.  The Plan Administrator or the Recordkeeper may provide a
notice of a Second Look Election opportunity to some or all Participants, but
the Recordkeeper and Plan Administrator is under no obligation to provide such
notice (or to provide it to all Participants, in the event a notice is provided
only to some Participants).  The Recordkeeper and the Plan Administrator have no
discretion to waive or otherwise modify any requirement for a Second Look
Election set forth in this Section or in Section 409A.

 
18

--------------------------------------------------------------------------------

 


 


4.06           Signing Bonus Deferrals:


(a)           General.  As provided in this Section, an Eligible Executive’s
Employer or the Company may provide for the mandatory deferral under the Plan of
a Signing Bonus.


(b)           Deferrals.  To the extent provided in an Eligible Executive’s
offer of employment letter (the “Offer Letter”), all or a portion of an Eligible
Executive’s Signing Bonus may be automatically deferred under this Plan without
any requirement or right on behalf of the Eligible Executive to make a deferral
election.  Such deferral shall occur immediately prior to the time the Eligible
Executive first has a legally binding right to the Signing Bonus or otherwise
prior to the first date his or her employment is effective and he or she begins
to render services (whichever is earlier).  The deferred portion of the Signing
Bonus (if any) shall be credited to a separate Deferral Subaccount for the
applicable Plan Year.


(c)           Time and Form of Payment.  The Signing Bonus shall be deferred
until the Specific Payment Date and/or the Participant’s Separation from Service
as enumerated in the Offer Letter, and the Eligible Executive shall not be
permitted to make an initial election for the time and form of payment of the
Signing Bonus.  If the Offer Letter does not specify a time of payment, the
default shall be Separation from Service.  All deferrals of Signing Bonuses
shall be payable in a lump sum payment at the time specified in the foregoing
sentences.  However, if an Eligible Director properly completes a Second Look
Election and changes the time of payment pursuant to such Second Look Election,
he/she may also change the form of payment pursuant to such Second Look
Election.


(d)           Phantom Investments.  The Signing Bonus deferrals shall be
invested in the investment options enumerated in the Offer Letter, and if no
such specification is included in the Offer Letter, the deferral shall be
invested in the YUM! Brands Common Stock Fund.
 
ARTICLE V – INTERESTS OF PARTICIPANTS


5.01           Accounting for Participants’ Interests:


(a)           Deferral Subaccounts.  Each Participant shall have at least one
separate Deferral Subaccount for each separate deferral of Base Compensation,
Bonus Compensation or Signing Bonus made by the Participant under this Plan.  A
Participant’s deferral shall be credited as of the date of the deferral to his
or her Account as soon as administratively practicable following the date the
compensation would be paid in the absence of a deferral.  A Participant’s
Account is a bookkeeping device to track the value of the Participant’s
deferrals (and his or her Employer’s liability therefor).  No assets shall be
reserved or segregated in connection with any Account, and no Account shall be
insured or otherwise secured.



 
19

--------------------------------------------------------------------------------

 


 
(b)           Account Earnings or Losses.  As of each Valuation Date, a
Participant’s Account shall be credited with earnings and gains (and shall be
debited for expenses and losses) determined as if the amounts credited to his or
her Account had actually been invested as directed by the Participant in
accordance with this Article.  The Plan provides only for “phantom investments,”
and therefore such earnings, gains, expenses and losses are hypothetical and not
actual.  However, they shall be applied to measure the value of a Participant’s
Account and the amount of his or her Employer’s liability to make deferred
payments to or on behalf of the Participant.


5.02           Investment Options:


(a)           General.  Each of a Participant’s Deferral Subaccounts shall be
invested on a phantom basis in any combination of phantom investment options
specified by the Participant (or following the Participant’s death, by his or
her Beneficiary) from those offered by the Plan Administrator for this purpose
from time to time.  The Plan Administrator may discontinue any phantom
investment option with respect to some or all Accounts, and it may provide rules
for transferring a Participant’s phantom investment from the discontinued option
to a specified replacement option (unless the Participant selects another
replacement option in accordance with such requirements as the Plan
Administrator may apply).


(b)           Phantom Investment Options.  The basic phantom investment options
offered under the Plan are as follows:


(1)           Phantom YUM! Brands Common Stock Fund.  Participant Accounts
invested in this phantom option are adjusted to reflect an investment in YUM!
Brands Common Stock.  An amount deferred into this option is converted to the
Phantom Share Equivalent on the Valuation Date as of which the amount is treated
as invested in this option by the Plan Administrator.  Only whole shares are
determined.  Any partial share (and all amounts that would be received by the
fund as dividends, if dividends were paid on phantom shares of YUM! Brands
Common Stock as they are on actual shares) are credited to a dividend subaccount
that is invested on a phantom basis as described below.  The Plan Administrator
shall adopt a fair valuation methodology for valuing a phantom investment in
this option, such that the value shall reflect the complete value of an
investment in YUM! Brands Common Stock in accordance with the following
subparagraphs below.
 
(A)           A Participant’s interest in the phantom YUM! Brands Common Stock
Fund is valued as of a Valuation Date by multiplying the number of phantom
shares credited to his or her Account on such date by the Fair Market Value of a
share of YUM! Brands Common Stock on such date.


(B)           If shares of YUM! Brands Common Stock change by reason of any
stock split, stock dividend, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or any other corporate change treated as
subject to this provision by the Plan Administrator, such equitable adjustment
shall be made in the number and kind of phantom shares credited to an Account or
Deferral Subaccount as the Plan Administrator may determine to be necessary or
appropriate.

 
20

--------------------------------------------------------------------------------

 





(C)           In no event will shares of YUM! Brands Common Stock actually be
purchased or held under this Plan, and no Participant shall have any rights as a
shareholder of YUM! Brands Common Stock on account of an interest in this
phantom option.


(D)           All amounts that would be received by the Fund as dividends, if
dividends were paid on phantom shares of YUM! Brands Common Stock as they are on
actual shares are credited to a dividend subaccount that is invested on a
phantom basis (the “Dividend Subaccount”).  Amounts credited to a Participant’s
Dividend Subaccount shall accrue a return based upon the rate of return as in
effect from time to time under the phantom Stable Value Fund option (as
determined by the Recordkeeper).  An amount is credited with the applicable rate
of return beginning with the date as of which the amount is treated as invested
in this option by the Plan Administrator.


(E)           All amounts initially deferred or transferred into the phantom
YUM! Brands Common Stock Fund must remain invested in the phantom YUM! Brands
Common Stock Fund and may not be transferred into another phantom investment
option.


(2)           Phantom YUM! Brands Matching Stock Fund.  A Participant may elect
to defer the Participant’s Bonus Compensation for each Plan Year and the
Employer or the Company may require the deferral of a Participant’s Signing
Bonus (if applicable) to the YUM! Brands Matching Stock Fund (the “Matching
Stock Fund”).  The Matching Stock Fund shall operate under the same rules as the
YUM! Brands Common Stock Fund in subsection (b)(1) above; subject to the
following special rules –


(A)           In addition to the Phantom Share Equivalent, Participants shall
receive additional phantom shares of YUM! Brands Common Stock equal to 331/3% of
the Phantom Share Equivalent on the Valuation Date as of which the amount is
treated as invested in this option by the Plan Administrator.  Any partial share
(and all amounts that would be received by the Matching Stock Fund as dividends,
if dividends were paid on phantom shares of YUM! Brands Common Stock as they are
on actual shares) are credited to a dividend subaccount that is invested on a
phantom basis as described in subsection (b)(1) above.


(B)           All amounts credited to the Matching Stock Fund shall be subject
to the risk of forfeiture rules in Section 5.05.

 
21

--------------------------------------------------------------------------------

 



(C)           All amounts initially deferred into the Matching Stock Fund must
remain invested in the Matching Stock Fund and may not be transferred into
another phantom investment option.  In addition, no amounts under this Plan may
be transferred into the Matching Stock Fund, meaning that only initial deferrals
of Bonus Compensation and a Signing Bonus may be invested on a phantom basis in
the Matching Stock Fund.


(3)             Other Phantom Funds.  From time to time, the Plan Administrator
shall designate which (if any) other investment options shall be available as
phantom investment options under this Plan.  These phantom investment options
shall be described in materials provided to Participants from time to time.  Any
of these phantom investment options shall be administered under procedures
implemented from time to time by the Plan Administrator.  Unless otherwise
specified in these materials or procedures, in the case of any such phantom
investment option that is based on a unitized fund, an amount deferred or
transferred into such option is converted to phantom units in the applicable
fund of equivalent value by dividing such amount by the NAV of a unit in such
fund on the Valuation Date as of which the amount is treated as invested in this
option by the Plan Administrator.  Thereafter, a Participant’s interest in each
such phantom option is valued as of a Valuation Date (or a Distribution
Valuation Date) by multiplying the number of phantom units credited to his or
her Account on such date by the NAV of a unit in such fund on such date.  As of
September 30, 2008, the following phantom investment funds shall be available
under the Plan – the Stable Value Fund, the Bond Market Index Fund and the Large
Company Index Fund.  All such phantom investment funds shall operate under rules
similar to those that apply to these funds under the YUM! Brands 401(k) Plan.


5.03           Method of Allocation:


(a)           Deferral Elections.  With respect to any deferral election by a
Participant, the Participant may use his or her Election Form to allocate the
deferral in one percent increments among the phantom investment options then
offered by the Plan Administrator. If an Election Form related to an original
deferral election specifies phantom investment options for less than 100% of the
Participant’s deferral, the Recordkeeper shall allocate the Participant’s
deferrals to the phantom Stable Value Fund to the extent necessary to provide
for investment of 100% of the Participant’s deferral.  If an Election Form
related to an original deferral election specifies phantom investment options
for more than 100% of the Participant’s deferral, the Recordkeeper shall prorate
all of the Participant’s investment allocations to the extent necessary to
reduce (after rounding to whole percents) the Participant’s aggregate investment
percentages to 100%.


(b)           Fund Transfers.  A Participant may reallocate previously deferred
amounts in a Deferral Subaccount by properly completing and submitting a fund
transfer form provided by the Plan Administrator or Recordkeeper and specifying,
in one percent increments, the reallocation of his or her Deferral Subaccount
among the phantom investment options then offered by the Plan Administrator for
this purpose. (The rules relating to non-paper formats for Election Forms shall
also apply to the fund transfer form.)  If a fund transfer form provides for
investing less than or more than 100% of the Participant’s Deferral Subaccount,
it will be void and disregarded.  Any transfer form that is not void under the
preceding sentence shall be effective as of the Valuation Date next occurring
after its receipt by the Recordkeeper, but the Plan Administrator or
Recordkeeper may also specify a minimum number of days in advance of which such
transfer form must be received in order for the form to become effective as of
such next Valuation Date. If more than one fund transfer form is received on a
timely basis, the form that the Plan Administrator or Recordkeeper determines to
be the most recent shall be followed.  Transfers shall be subject to the
transfer restrictions noted in Sections 5.02(b)(1) and (b)(2).

 
22

--------------------------------------------------------------------------------

 



(c)           Phantom YUM! Brands Common Stock Fund and Matching Stock Fund
Restrictions. Notwithstanding the provisions of Section 5.02 or this Section
5.03, the Plan Administrator may at any time alter the effective date of any
investment or allocation involving the phantom YUM! Brands Common Stock Fund or
the phantom Matching Stock Fund pursuant to Section 7.03(j) (relating to
safeguards against insider trading).  The Plan Administrator may also, to the
extent necessary to ensure compliance with Rule 16b-3(f) of the Act, arrange for
tracking of any such transaction defined in Rule 16b-3(b)(1) of the Act and bar
any such transaction to the extent it would not be exempt under Rule
16b-3(f).  The Company may also impose blackout periods pursuant to the
requirements of the Sarbanes-Oxley Act of 2002 whenever the Company determines
that circumstances warrant.  Further, the Company may impose quarterly blackout
periods on insider trading in the phantom YUM! Brands Common Stock Fund and
phantom Matching Stock Fund as needed (as determined by the Company), timed to
coincide with the release of the Company’s quarterly earnings reports.  The
commencement and termination of these blackout periods in each quarter, the
parties to which they apply and the activities they restrict shall be as set
forth in the official insider trading policy promulgated by the Company from
time to time.  These provisions shall apply notwithstanding any provision of the
Plan to the contrary except Section 7.07 (relating to compliance with Section
409A).


5.04           Vesting of a Participant’s Account:


Subject to Section 5.05, a Participant’s interest in the value of his or her
Account shall at all times be 100 percent vested, which means that it will not
forfeit as a result of his or her Separation from Service.


5.05           Risk of Forfeiture:


(a)           General.  Amounts deferred into the phantom Matching Stock Fund
pursuant to Section 5.02(b)(2) above shall be subject to the provisions of this
Section 5.05.


(b)           Risk of Forfeiture Rules.  A Participant shall forfeit the entire
amount credited to a Deferral Subaccount that is invested in the phantom
Matching Stock Fund option (as adjusted for changes in value pursuant to Section
5.01(b) and including the value of the Dividend Subaccount in the Matching Stock
Fund), if the Participant has a termination of employment prior to the second
anniversary of the date as of which the Participant’s deferral was credited to
the Deferral Subaccount (the “Second Anniversary”).  Notwithstanding the prior
sentence, if the Participant’s termination of employment was prior to the Second
Anniversary, but the Plan Administrator determines that the termination was on
account of any of the following events, then no forfeiture shall occur –
 

 
23

--------------------------------------------------------------------------------

 



(1)           An involuntary termination without cause, in which case the amount
in the Deferral Subaccount(s) shall be recalculated to equal the original amount
of the Participant’s deferral to the Deferral Subaccount(s) (i.e., the “total
value of the match” shall be eliminated).


(2)           Disability or death.


(3)           An involuntary termination without cause pursuant to a
restructuring designated by the Plan Administrator as a “Reduction in Force” or
such similar event.
 
(4)           Change in control of the Company.


For purposes of this subsection, the “total value of the match” shall mean the
value of the 331/3% matching contribution of YUM! Brands Common Stock under
Section 5.02(b)(2), plus the net appreciation (or minus the net depreciation) in
the Fair Market Value of YUM! Brands Common Stock since the deferral, and plus
the amount credited to the Dividend Subaccount with respect to the deferral.


If there is no forfeiture as provided above, any and all distributions of the
affected Deferral Subaccounts shall be made pursuant to the regular rules of
Article VI.
 
ARTICLE VI – DISTRIBUTIONS


6.01           General:


A Participant’s Deferral Subaccount(s) that are governed by the terms of this
409A Program shall be distributed as provided in this Article, subject in all
cases to Section 7.03(j) (relating to safeguards against insider trading) and
Section 7.06 (relating to compliance with Section 16 of the Act).  All Deferral
Subaccount balances (other than those hypothetically invested in the phantom
YUM! Brands Common Stock Fund or the Matching Stock Fund) shall be distributed
in cash.  Any amount hypothetically invested in the phantom YUM! Brands Common
Stock Fund or the Matching Stock Fund shall be distributed in whole shares of
YUM! Brands Common Stock (with any partial share distributed in cash and the
Dividend Subaccount also distributed in cash).  In no event shall any portion of
a Participant’s Account be distributed earlier or later than is allowed under
Section 409A.


The following general rules shall apply for purposes of interpreting the
provisions of this Article VI.


(a)           Section 6.02 (Distributions Based on a Specific Payment Date)
applies when a Participant has elected to defer until a Specific Payment Date
and the Specific Payment Date is reached before the Participant’s death.  If
such a Participant dies prior to the Specific Payment Date, Section 6.04 shall
apply to the extent it would result in an earlier distribution of all or part of
a Participant’s Account.



 
24

--------------------------------------------------------------------------------

 


 
(b)           Section 6.03 (Distributions on Account of a Separation from
Service) applies when a Participant has elected to defer until a Separation from
Service and then the Participant Separates from Service (other than as a result
of death).


(c)           Section 6.04 (Distributions on Account of Death) applies when the
Participant dies.  If a Participant is entitled to receive or is receiving a
distribution under Section 6.02 or 6.03 at the time of his or her death, Section
6.04 shall take precedence over those sections to the extent Section 6.04 would
result in an earlier distribution of all or part of a Participant’s Account.


(d)           Section 6.05 (Distributions on Account of Unforeseeable Emergency)
applies when the Participant incurs an Unforeseeable Emergency prior to when a
Participant’s Account is distributed under Sections 6.02 through 6.04.  In this
case, the provisions of Section 6.05 shall take precedence over Sections 6.02
through 6.04 to the extent Section 6.05 would result in an earlier distribution
of all or part of the Participant’s Account.


6.02           Distributions Based on a Specific Payment Date:


This Section shall apply to distributions that are to be made upon the
occurrence of a Specific Payment Date.  In the event a Participant’s Specific
Payment Date for a Deferral Subaccount is reached before the Participant’s
Separation from Service or death, such Deferral Subaccount shall be distributed
based on the occurrence of such Specific Payment Date in accordance with the
following terms and conditions:


(a)             If a Participant’s Deferral Subaccount is to be paid in the form
of a lump sum pursuant to Sections 4.04 or 4.05, whichever is applicable, the
Deferral Subaccount shall be valued as of the last Distribution Valuation Date
that immediately precedes the Specific Payment Date, and the resulting amount
shall be paid in a single lump sum on the Specific Payment Date.
 
(b)             If a Participant’s Deferral Subaccount is to be paid in the form
of installments pursuant to Section 4.04 or 4.05, whichever is applicable, the
Deferral Subaccount shall be valued as of the last Distribution Valuation Date
that immediately precedes the Specific Payment Date and the first installment
payment shall be paid on the Specific Payment Date.  Thereafter, installment
payments shall continue in accordance with the schedule elected by the
Participant on the Election Form or the Second Look Election (whichever is
applicable, and subject in each case to the provisions of this Plan that
constrain such elections), except as provided in Sections 6.04 and 6.05
(relating to distributions on account of death and Unforeseeable
Emergency).  The amount of each installment shall be determined under Section
6.06.  Notwithstanding the preceding provisions of this Subsection, if before
the date the last installment distribution is processed for payment the
Participant would be entitled to a distribution in accordance with Section 6.04
(relating to a distribution on account of death), the remaining balance of the
Participant’s Deferral Subaccounts that would otherwise be distributed based on
such Specific Payment Date shall instead be distributed in accordance with
Section 6.04 (relating to distributions on account of death), but only to the
extent it would result in an earlier distribution of the Participant’s
Subaccounts in the case of Section 6.04.

 
25

--------------------------------------------------------------------------------

 





(c)             If the Participant selected both Separation from Service and a
Specific Payment Date for a Deferral Subaccount, then the provisions of Section
6.03(c) shall apply.


6.03           Distributions on Account of a Separation from Service:


This Section shall apply to distributions that are to be made upon Separation
from Service.  When used in this Section, the phrase “Separation from Service”
shall only refer to a Separation from Service that is not for death.  In all
cases, the time of payment rules in this Section shall be subject to the last
sentence of Section 4.03 regarding the minimum deferral period.


(a)           If the Participant’s Separation from Service is prior to the
Specific Payment Date that is applicable to a Deferral Subaccount, the
Participant’s Deferral Subaccount shall be distributed as of the first day of
the first calendar quarter that immediately follows the Participant’s Separation
from Service as provided in subsection (d).


(b)           If the Participant has selected payment of his or her deferral on
account of Separation from Service only, the Participant’s Deferral Subaccount
shall be distributed as of the first day of the first calendar quarter that
immediately follows the Participant’s Separation from Service as provided in
subsection (d).


(c)           If the Participant selected both Separation from Service and a
Specific Payment Date for a Deferral Subaccount, then the distribution of the
related Deferral Subaccount shall commence as follows:


(1)           If the Specific Payment Date occurs prior to the Separation from
Service, then the Deferral Subaccount shall be valued and distributed based on
the Specific Payment Date pursuant to the provisions of Sections 6.02(a) and
(b); and


(2)           If the Separation from Service occurs prior to the Specific
Payment Date, the Deferral Subaccount shall be valued and distributed based on
the Separation from Service pursuant to the provisions of Section 6.03(a).
 
(d)           The distribution provided in subsections (a), (b) or (c) shall be
made in either a single lump sum payment or in installment payments depending
upon the Participant’s deferral election under Sections 4.04 or 4.05.  If the
Deferral Subaccount is to be paid in the form of a lump sum, the Deferral
Subaccount shall be distributed on the first day of the first calendar quarter
that is after the Separation from Service.  If a Participant’s Deferral
Subaccount is to be paid in the form of installments, the first installment
payment shall be paid on the first day of the first calendar quarter that is
after the Separation from Service.  Thereafter, installment payments shall
continue in accordance with the schedule elected by the Participant on his/her
Election Form or Second Look Election (and subject in each case to the
provisions of this Plan that constrain such elections), except as provided in
Sections 6.04 and 6.05 (relating to distributions on account of death and
Unforeseeable Emergency).  The amount of each installment shall be determined
under Section 6.06.  Notwithstanding the preceding provisions of this
Subsection, if before the date the last installment distribution is processed
for payment the Participant would be entitled to a distribution in accordance
with Section 6.04 (relating to a distribution on account of death), the
remaining balance of the Participant’s Deferral Subaccounts that would otherwise
be distributed based on such Separation from Service shall instead be
distributed in accordance with Section 6.04 (relating to a distribution on
account of death), but only to the extent it would result in an earlier
distribution of the Participant’s Subaccounts in the case of Section
6.04.  Unless otherwise provided in this Section, a distribution shall be valued
as of the Distribution Valuation Date that immediately precedes the date the
payment is to be made.
 

 
26

--------------------------------------------------------------------------------

 




(e)           Notwithstanding the subsections above, if the Participant is
classified as a Key Employee at the time of the Participant’s Separation from
Service (or at such other time for determining Key Employee status as may apply
under Section 409A), then such Participant’s Account shall not be paid, as a
result of the Participant’s Separation from Service, earlier than the date that
is at least 6 months after the Participant’s Separation from Service.  In such
event:


(1)           any applicable lump sum payment shall be valued as of the first
Distribution Valuation Date that is on or after the date that is 6 months after
the date of the Participant’s Separation from Service and the resulting amount
shall be distributed on such date; and


(2)           any installment payments that would otherwise have been paid
during such 6 month period shall be valued as of the first Distribution
Valuation Date that is on or after the date that is 6 months after the date of
the Participant’s Separation from Service pursuant to Section 6.06 and the
resulting amount(s) shall be distributed in a lump sum on such date and the
installment stream shall continue from that point in accordance with the
applicable schedule.


(f)           If the Participant is receiving installment payments for one or
more Deferral Subaccounts in accordance with Section 6.02 at the time of his or
her Separation from Service, such installment payments shall continue to be paid
based upon the Participant’s deferral election (but subject to acceleration
under Sections 6.04 and 6.05 relating to distributions on account of death and
Unforeseeable Emergency).
 
6.04           Distributions on Account of Death:


(a)           Upon a Participant’s death, the Participant’s Account under the
Plan shall be distributed in a single lump sum payment on the first day of the
first calendar quarter that immediately follows the Participant’s death.  Such
payment shall be valued as of the Distribution Valuation Date that immediately
precedes the date payment is to be made.  If the Participant is receiving
installment payments at the time of the Participant’s death, such installment
payments shall continue in accordance with the terms of the Participant’s
deferral election that governs such payments until the time that the lump sum
payment is due to be paid under the provisions of the preceding sentence of this
Subsection.  Immediately prior to the time that such lump sum payment is to be
paid all installment payments shall cease and the remaining balance of the
Participant’s Account shall be distributed at such scheduled payment time in a
single lump sum.  Amounts paid following a Participant’s death, whether a lump
sum or continued installments, shall be paid to the Participant’s
Beneficiary.  If some but not all of the persons designated as Beneficiaries by
a Participant to receive his or her Account at death predecease the Participant,
the Participant’s surviving Beneficiaries shall be entitled to the portion of
the Participant’s Account intended for such pre-deceased persons in proportion
to the surviving Beneficiaries’ respective shares.

 
27

--------------------------------------------------------------------------------

 





(b)             Effective from and after January 1, 2009, if no designation is
in effect at the time of a Participant’s death (as determined by the Plan
Administrator) or if all persons designated as Beneficiaries have predeceased
the Participant, then the payments to be made pursuant to this Section shall be
distributed as follows:


(1)           If the Participant is married at the time of his/her death, all
payments made pursuant to this Section shall be paid to the Participant’s
spouse; and


(2)           If the Participant is not married at the time of his/her death,
all payments made pursuant to this Section shall be paid to the Participant’s
estate.


The Plan Administrator shall determine whether a Participant is “married” and
shall determine a Participant’s “spouse” based on the state or local law where
the Participant has his/her primary residence at the time of death.  The Plan
Administrator is authorized to make any applicable inquires and to request any
documents, certificates or other information that it deems necessary or
appropriate in order to make the above determinations.


(c)           Prior to the time the value of the Participant’s Account is
distributed under this Section, the Participant’s Beneficiary may apply for a
distribution under Section 6.05 (relating to a distribution on account of an
Unforeseeable Emergency).


(d)           Any claim to be paid any amounts standing to the credit of a
Participant in connection with the Participant’s death must be received by the
Plan Administrator or the Plan Administrator at least 14 days before any such
amount is paid out by the Plan Administrator.  Any claim received thereafter is
untimely, and it shall be unenforceable against the Plan, the Company, the Plan
Administrator, the Plan Administrator or any other party acting for one or more
of them.
 
6.05           Distributions on Account of Unforeseeable Emergency:


Prior to the time that an amount would become distributable under Sections 6.02
through 6.04, a Participant or Beneficiary may file a written request with the
Recordkeeper for accelerated payment of all or a portion of the amount credited
to the Participant’s Account based upon an Unforeseeable Emergency.  After an
individual has filed a written request pursuant to this Section, along with all
supporting material that may be required by the Recordkeeper from time to time,
the Recordkeeper shall determine within 60 days (or such other number of days
that is necessary if special circumstances warrant additional time) whether the
individual meets the criteria for an Unforeseeable Emergency.  If the
Recordkeeper determines that an Unforeseeable Emergency has occurred, the
Participant or Beneficiary shall receive a distribution from his or her Account
as of the day the Recordkeeper finalizes the determination.  However, such
distribution shall not exceed the dollar amount necessary to satisfy the
Unforeseeable Emergency (plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution) after taking into account the
extent to which the Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
 

 
28

--------------------------------------------------------------------------------

 

 
6.06           Valuation:


In determining the amount of any individual distribution pursuant to this
Article, the Participant’s Deferral Subaccount shall continue to be credited
with earnings and gains (and debited for expenses and losses) as specified in
Article V until the Distribution Valuation Date that is used in determining the
amount of the distribution under this Article.  If a particular Section in this
Article does not specify a Distribution Valuation Date to be used in calculating
the distribution, the Participant’s Deferral Subaccount shall continue to be
credited with earnings and gains (and debited for expenses and losses) as
specified in Article V until the Distribution Valuation Date that precedes such
distribution.  In determining the value of a Participant’s remaining Deferral
Subaccount following an installment distribution from the Deferral Subaccount
(or a partial distribution under Section 6.05 relating to a distribution on
account of an Unforeseeable Emergency), such distribution shall reduce the value
of the Participant’s Deferral Subaccount as of the close of the Distribution
Valuation Date preceding the payment date for such installment (or partial
distribution).  The amount to be distributed in connection with any installment
payment shall be determined by dividing the value of a Participant’s Deferral
Subaccount as of such preceding Distribution Valuation Date (determined before
reduction of the Deferral Subaccount as of such Distribution Valuation Date in
accordance with the preceding sentence) by the remaining number of installments
to be paid with respect to the Deferral Subaccount.
 
6.07           Section 162(m) Compliance:


If a Participant has elected to defer income, which would qualify as
performance-based compensation under Code Section 162(m), then such Deferral
Subaccount may not be paid out at any time while the Participant is a covered
employee under Code Section 162(m)(3), to the extent it would result in
compensation being paid to the Participant in such year that would not be
deductible under Code Section 162(m).  The payout of any such amount shall be
deferred until a year when its payout will not result in the payment of
non-performance-based compensation that exceeds the $1 million cap in Code
Section 162(m)(1) (and then only such portion that will not exceed such cap
shall be paid out in the year).  However, the total amount (1) which stands to
the credit of the Participant in the Plan, and (2) which would be currently or
previously distributed from the Plan but for this Section, shall be paid out in
the first calendar year when the Participant is no longer a Code Section 162(m)
covered employee.  This Section shall apply notwithstanding the fact that a
Participant would otherwise be entitled to an earlier distribution under the
foregoing provisions of this Article, except that a Participant may receive an
earlier distribution with respect to deferrals subject to this Section to the
extent the Participant qualifies for such an earlier distribution under Section
6.05.

 
29

--------------------------------------------------------------------------------

 





6.08           Impact of Section 16 of the Act on Distributions:


The provisions of Sections 5.03(c) and 7.06 shall apply in determining whether a
Participant’s distribution shall be delayed beyond the date applicable under the
preceding provisions of this Article VI.


6.09           Actual Payment Date:


An amount payable on a date specified in this Article VI shall be paid no later
than the later of (a) the end of the calendar year in which the specified date
occurs, or (b) the 15th day of the third calendar month following such specified
date.  In addition, the Participant (or Beneficiary) is not permitted to
designate the taxable year of the payment.



ARTICLE VII – PLAN ADMINISTRATION


7.01           Plan Administrator:


The Plan Administrator is responsible for the administration of the Plan.  The
Plan Administrator has the authority to name one or more delegates to carry out
certain responsibilities hereunder, as specified in the definition of Plan
Administrator.  Any such delegation shall state the scope of responsibilities
being delegated and is subject to Section 7.06 below.


7.02           Action:


Action by the Plan Administrator may be taken in accordance with procedures that
the Plan Administrator adopts from time to time or that the Company’s Legal
Department determines are legally permissible.


7.03           Powers of the Plan Administrator:


The Plan Administrator shall administer and manage the Plan and shall have (and
shall be permitted to delegate) all powers necessary to accomplish that purpose,
including the following:


(a)           To exercise its discretionary authority to construe, interpret,
and administer this Plan;


(b)           To exercise its discretionary authority to make all decisions
regarding eligibility, participation and deferrals, to make allocations and
determinations required by this Plan, and to maintain records regarding
Participants’ Accounts;


(c)           To compute and certify to the Employers the amount and kinds of
payments to Participants or their Beneficiaries, and to determine the time and
manner in which such payments are to be paid;
 
 
30

--------------------------------------------------------------------------------




(d)           To authorize all disbursements by the Employer pursuant to this
Plan;


(e)           To maintain (or cause to be maintained) all the necessary records
for administration of this Plan;


(f)           To make and publish such rules for the regulation of this Plan as
are not inconsistent with the terms hereof;


(g)           To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;


(h)           To establish or to change the phantom investment options or
arrangements under Article V;



(i)           To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan; and


(j)           Notwithstanding any other provision of this Plan except Section
7.07 (relating to compliance with Section 409A), the Plan Administrator or the
Recordkeeper may take any action the Plan Administrator deems is necessary to
assure compliance with any policy of the Company respecting insider trading as
may be in effect from time to time.  Such actions may include altering the
effective date of intra-fund transfers or the distribution date of Deferral
Subaccounts.  Any such actions shall alter the normal operation of the Plan to
the minimum extent necessary.


The Plan Administrator has the exclusive and discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits,
to determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties.  Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Plan Administrator, even if (1) such discretion
is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination.  As a result, benefits under this Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them.  In the event of a review by a court, arbitrator or any other tribunal,
any exercise of the Plan Administrator’s discretionary authority shall not be
disturbed unless it is clearly shown to be arbitrary and capricious.


7.04           Compensation, Indemnity and Liability:


The Plan Administrator will serve without bond and without compensation for
services hereunder.  All expenses of the Plan and the Plan Administrator will be
paid by the Employers.  To the extent deemed appropriate by the Plan
Administrator, any such expense may be charged against specific Participant
Accounts, thereby reducing the obligation of the Employers.  No member of the
Committee (which serves as the Plan Administrator), and no individual acting as
the delegate of the Committee, shall be liable for any act or omission of any
other member or individual, nor for any act or omission on his or her own part,
excepting his or her own willful misconduct.  The Employers (other than the
Company) will indemnify and hold harmless each member of the Committee and any
employee of the Company (or a Company affiliate, if recognized as an affiliate
for this purpose by the Plan Administrator) acting as the delegate of the
Committee against any and all expenses and liabilities, including reasonable
legal fees and expenses, arising in connection with this Plan out of his or her
membership on the Committee (or his or her serving as the delegate of the
Committee), excepting only expenses and liabilities arising out of his or her
own willful misconduct or bad faith.

 
31

--------------------------------------------------------------------------------

 



7.05           Withholding:


The Employer shall withhold from amounts due under this Plan, any amount
necessary to enable the Employer to remit to the appropriate government entity
or entities on behalf of the Participant as may be required by the federal
income tax provisions of the Code, by an applicable state’s income tax
provisions, and by an applicable city, county or municipality’s earnings or
income tax provisions.  Further, the Employer shall withhold from the payroll
of, or collect from, a Participant the amount necessary to remit on behalf of
the Participant any Social Security or Medicare taxes which may be required with
respect to amounts deferred or accrued by a Participant hereunder, as determined
by the Employer.  In addition, to the extent required by Section 409A, amounts
deferred under this Plan shall be reported on each Participant’s Form W-2 for
the applicable tax year, and any amounts that become taxable hereunder shall be
reported as taxable wages on the Participant’s Form W-2 for the applicable tax
year.  All such reporting shall be performed based on the rules and procedures
of Section 409A.


7.06           Section 16 Compliance:


(a)           In General.  This Plan is intended to be a formula plan for
purposes of Section 16 of the Act.  Accordingly, in the case of a deferral or
other action under the Plan that constitutes a transaction that could be covered
by Rule 16b-3(d) or (e), if it were approved by the Company’s Board or
Compensation Committee (“Board Approval”), it is intended that the Plan shall be
administered by delegates of the Compensation Committee, in the case of a
Participant who is subject to Section 16 of the Act, in a manner that will
permit the Board Approval of the Plan to avoid any additional Board Approval of
specific transactions to the maximum possible extent.


(b)           Approval of Distributions:  This Subsection shall govern the
distribution of a deferral that (i) is wholly or partly invested in the phantom
YUM! Brands Common Stock Fund or the Matching Stock Fund at the time the
deferral would be valued to determine the amount of cash to be distributed to a
Participant, (ii) either was the subject of a Second Look Election or was not
covered by an agreement, made at the time of the Participant’s original deferral
election, that any investments in the phantom YUM! Brands Common Stock Fund or
Matching Stock Fund would, once made, remain in that fund until distribution of
the deferral, (iii) is made to a Participant who is subject to Section 16 of the
Act at the time the interest in the phantom YUM! Brands Common Stock Fund or
Matching Stock Fund would be liquidated in connection with the distribution, and
(iv) if paid at the time the distribution would be made without regard to this
subsection, could result in a violation of Section 16 of the Act because there
is an opposite way transaction that would be matched with the liquidation of the
Participant’s interest in the YUM! Brands Common Stock Fund or Matching Stock
Fund (either as a “discretionary transaction,” within the meaning of Rule
16b-3(b)(1), or as a regular transaction, as applicable) (a “Covered
Distribution”).  In the case of a Covered Distribution, if the liquidation of
the Participant’s interest in the phantom YUM! Brands Common Stock Fund or
Matching Stock Fund in connection with the distribution has not received Board
Approval by the time the distribution would be made if it were not a Covered
Distribution, or if it is a discretionary transaction, then the actual
distribution to the Participant shall be delayed only until the earlier of:
 


 
32

--------------------------------------------------------------------------------

 

 
(1)           In the case of a transaction that is not a discretionary
transaction, Board Approval of the liquidation of the Participant’s interest in
the phantom YUM! Brands Common Stock Fund or Matching Stock Fund in connection
with the distribution, and

(2)           The date the distribution would no longer violate Section 16 of
the Act, e.g.,  when the Participant is no longer subject to Section 16 of the
Act, when the Deferral Subaccount related to the distribution is no longer
invested in the phantom YUM! Brands Common Stock Fund or Matching Stock Fund or
when the time between the liquidation and an opposite way transaction is
sufficient.


7.07           Conformance with Section 409A:


At all times during each Plan Year, this Plan shall be operated (i) in
accordance with the requirements of Section 409A, and (ii) to preserve the
status of deferrals under the Pre-409A Program as being exempt from Section
409A, i.e., to preserve the grandfathered status of the Pre-409A Program.  In
all cases, the provisions of this Section shall apply notwithstanding any
contrary provision of the Plan that is not contained in this Section.
 
ARTICLE VIII – CLAIMS PROCEDURE


8.01           Claims for Benefits:


If a Participant, Beneficiary or other person (hereafter, “Claimant”) does not
receive timely payment of any benefits which he or she believes are due and
payable under the Plan, he or she may make a claim for benefits to the Plan
Administrator.  The claim for benefits must be in writing and addressed to the
Plan Administrator.  If the claim for benefits is denied, the Plan Administrator
will notify the Claimant within 90 days after the Plan Administrator initially
received the benefit claim.  However, if special circumstances require an
extension of time for processing the claim, the Plan Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period.  Any notice of a denial of benefits shall advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.
 

 
33

--------------------------------------------------------------------------------

 



8.02           Appeals of Denied Claims:


Each Claimant whose claim for benefits has been denied may file a written appeal
for a review of his or her claim by the Plan Administrator.  The request for
review must be filed by the Claimant within 60 days after he or she received the
notice denying his or her claim.  The decision of the Plan Administrator will be
communicated to the Claimant within 60 days after receipt of a request for
appeal.  The notice shall set forth the basis for the Plan Administrator’s
decision.  However, if special circumstances require an extension of time for
processing the appeal, the Plan Administrator will furnish notice of the
extension to the Claimant prior to the termination of the initial 60-day period
and such extension may not exceed one additional, consecutive 60-day period.  In
no event shall the Plan Administrator’s decision be rendered later than 120 days
after receipt of a request for appeal.


8.03           Special Claims Procedures for Disability Determinations:


Notwithstanding Sections 8.01 and 8.02, if the claim or appeal of the Claimant
relates to Disability benefits, such claim or appeal shall be processed pursuant
to the applicable provisions of Department of Labor Regulation Section
2560.503-1 relating to Disability benefits, including Sections 2560.503-1(d),
2560.503-1(f)(3), 2560.503-1(h)(4) and 2560.503-1(i)(3).



ARTICLE IX – AMENDMENT AND TERMINATION


9.01           Amendment of Plan:


The Compensation Committee of the Board of Directors of the Company has the
right in its sole discretion to amend this Plan in whole or in part at any time
and in any manner, including the manner of making deferral elections, the terms
on which distributions are made, and the form and timing of
distributions.  However, except for mere clarifying amendments necessary to
avoid an inappropriate windfall, no Plan amendment shall reduce the amount
credited to the Account of any Participant as of the date such amendment is
adopted.  Any amendment shall be in writing and adopted by the Company.  All
Participants and Beneficiaries shall be bound by such amendment.  Any amendments
made to the Plan shall be subject to any restrictions on amendment that are
applicable to ensure continued compliance under Section 409A.


9.02           Termination of Plan:


(a)           The Company expects to continue this Plan, but does not obligate
itself to do so.  The Company, acting by the Compensation Committee of the Board
of Directors, or through its entire Board of Directors, reserves the right to
discontinue and terminate the Plan at any time, in whole or in part, for any
reason (including a change, or an impending change, in the tax laws of the
United States or any State).  Termination of the Plan will be binding on all
Participants (and a partial termination shall be binding upon all affected
Participants) and their Beneficiaries, but in no event may such termination
reduce the amounts credited at that time to any Participant’s Account.  If this
Plan is terminated (in whole or in part), the termination resolution shall
provide for how amounts theretofore credited to affected Participants’ Accounts
will be distributed.


(b)           This Section is subject to the same restrictions related to
compliance with Section 409A that apply to Section 9.01.  In accordance with
these restrictions, the Company intends to have the maximum discretionary
authority to terminate the Plan and make distributions in connection with a
Change in Control (as defined in Section 409A), and the maximum flexibility with
respect to how and to what extent to carry this out following a Change in
Control (as defined in Section 409A) as is permissible under Section 409A.  The
previous sentence contains the exclusive terms under which a distribution may be
made in connection with any change in control with respect to deferrals made
under this 409A Program.



 
34

--------------------------------------------------------------------------------

 



ARTICLE X – MISCELLANEOUS


10.01                      Limitation on Participant’s Rights:


Participation in this Plan does not give any Participant the right to be
retained in the Employer’s employ (or any right or interest in this Plan or any
assets of the Employer other than as herein provided).  The Employer reserves
the right to terminate the employment of any Participant without any liability
for any claim against the Employer under this Plan, except for a claim for
payment of deferrals as provided herein.


10.02                      Unfunded Obligation of Individual Employer:


The benefits provided by this Plan are unfunded.  All amounts payable under this
Plan to Participants are paid from the general assets of the Participant’s
individual Employer.  Nothing contained in this Plan requires an Employer to set
aside or hold in trust any amounts or assets for the purpose of paying benefits
to Participants.  Neither a Participant, Beneficiary, nor any other person shall
have any property interest, legal or equitable, in any specific Employer
asset.  This Plan creates only a contractual obligation on the part of a
Participant’s individual Employer, and the Participant has the status of a
general unsecured creditor of this Employer with respect to amounts of
compensation deferred hereunder.  Such a Participant shall not have any
preference or priority over, the rights of any other unsecured general creditor
of the Employer.  No other Employer guarantees or shares such obligation, and no
other Employer shall have any liability to the Participant or his or her
Beneficiary.  In the event, a Participant transfers from the employment of one
Employer to another, the former Employer shall transfer the liability for
deferrals made while the Participant was employed by that Employer to the new
Employer (and the books of both Employers shall be adjusted appropriately).


10.03                      Other Plans:


This Plan shall not affect the right of any Eligible Executive or Participant to
participate in and receive benefits under and in accordance with the provisions
of any other employee benefit plans which are now or hereafter maintained by any
Employer, unless the terms of such other employee benefit plan or plans
specifically provide otherwise or it would cause such other plan to violate a
requirement for tax favored treatment.



 
35

--------------------------------------------------------------------------------

 
 
10.04                      Receipt or Release:


Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Plan Administrator, the Recordkeeper, the Company, and all Employers, and the
Plan Administrator may require such Participant, as a condition precedent to
such payment, to execute a receipt and release to such effect.


10.05                      Governing Law:


This Plan shall be construed, administered, and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of North Carolina.  If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 


10.06                      Adoption of Plan by Related Employers:


The Plan Administrator may select as an Employer (other than the Company, which
is automatically an Employer hereunder) any division of the Company, as well as
any subsidiary or affiliate related to the Company by ownership (and that is a
member of the YUM! Brands Organization), and permit or cause such division,
subsidiary or affiliate to adopt the Plan.  The selection by the Plan
Administrator shall govern the effective date of the adoption of the Plan by
such related Employer.  The requirements for Plan adoption are entirely within
the discretion of the Plan Administrator and, in any case where the status of an
entity as an Employer is at issue, the determination of the Plan Administrator
shall be absolutely conclusive.


10.07                      Gender, Tense and Examples:


In this Plan, whenever the context so indicates, the singular or plural number
and the masculine, feminine, or neuter gender shall be deemed to include the
other.  Whenever an example is provided or the text uses the term “including”
followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).


10.08                      Successors and Assigns; Nonalienation of Benefits:


This Plan inures to the benefit of and is binding upon the parties hereto and
their successors, heirs and assigns; provided, however, that the amounts
credited to the Account of a Participant are not (except as provided in Sections
5.05 and 7.05) subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution or
levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder, including,
without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement, will be null and void
and not binding on the Plan or the Company or any Employer.  Notwithstanding the
foregoing, the Plan Administrator reserves the right to make payments in
accordance with a divorce decree, judgment or other court order as and when cash
payments are made in accordance with the terms of this Plan from the Deferral
Subaccount of a Participant.  Any such payment shall be charged against and
reduce the Participant’s Account.
 
 
36

--------------------------------------------------------------------------------



 
10.09                      Facility of Payment:


Whenever, in the Plan Administrator’s opinion, a Participant or Beneficiary
entitled to receive any payment hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Plan Administrator may direct the Employer to make payments to such
person or to the legal representative of such person for his or her benefit, or
to apply the payment for the benefit of such person in such manner as the Plan
Administrator considers advisable.  Any payment in accordance with the
provisions of this Section shall be a complete discharge of any liability for
the making of such payment to the Participant or Beneficiary under the Plan.



 
37

--------------------------------------------------------------------------------

 



ARTICLE XI – AUTHENTICATION




The 409A Program was adopted and approved by the Company’s Board of Directors at
its duly authorized meeting held on November 21, 2008, to be effective as of
January 1, 2005, except as provided herein.  The Plan is hereby further amended
and restated through June 30, 2009 (incorporating changes to the definition of
key employee and deleting the term of “Discount Stock Fund” and replacing it
with “Matching Stock Fund”).



 
YUM! BRANDS, INC.
         
By:_________________________________
 
Name:
 
Title:










 
38

--------------------------------------------------------------------------------

 

APPENDIX


The following Appendix articles modify particular terms of the Plan.  Except as
specifically modified in the Appendix, the foregoing main provisions of the Plan
shall fully apply in determining the rights and benefits of Eligible Executives,
Participants and Beneficiaries (and of any other individual claiming a benefit
through or under the foregoing).  In the event of a conflict between the
Appendix and the foregoing main provisions of the Plan, the Appendix shall
govern.



 
Appendix

--------------------------------------------------------------------------------

 

APPENDIX ARTICLE A – RDC TRANSFERS




In the case of an individual who becomes a Participant and who previously
participated in the YUM! Brands Restaurant Deferred Compensation Plan (“RDC
Plan”), then his or her undistributed RDC Plan balance (if any) shall be
transferred to this Plan on the January 1st following the date on which the
individual becomes a Participant.  Because the RDC Plan was frozen prior to
January 1, 2005 and all amounts were earned and vested as of December 31, 2004,
any balance transferred from the RDC Plan shall be transferred to and maintained
under the Pre-409 Program of this Plan, and accordingly shall not be subject to
Section 409A.  All elections made by a Participant under the RDC Plan with
respect to the Participant’s transferred balance shall be preserved and shall
apply under the Pre-409A Program to the fullest extent practicable, and to the
extent the RDC Plan elections cannot be preserved the terms and conditions of
the Pre-409A Program shall apply.

 
A-1

--------------------------------------------------------------------------------

 

APPENDIX ARTICLE B – CERTAIN TRANSITION RULES




This Appendix Article B sets forth certain provisions that apply in connection
with the Plan’s transition to compliance with Section 409A.  Unless otherwise
provided below, the provisions in this Appendix Article B were originally
adopted on December 23, 2005.


B.1           Q&A-20(a) Cancellation:


This provision shall apply effective December 1, 2005 and solely in the case of
Carl Geoff Spear (the “Executive”).  During the period beginning December 1,
2005 and ending December 31, 2005, the Executive may elect to cancel the
deferral of his 2005 bonus pursuant to the authority of Q&A-20(a) of Notice
2005-1.  To be valid, any such election must be in writing, must be signed by
the Executive and must be received by the Company’s Compensation Department no
later than December 31, 2005.  If the Executive makes an election under this
Section B.1, the Executive’s 2005 bonus, if any, will be paid to the Executive
in a single payment at the time in 2006 when it is considered “earned and
vested” within the meaning of Notice 2005-1, i.e., at the time that other 2005
bonuses are generally paid to employees who did not elect to defer their 2005
bonus.  This election does not apply to any other deferrals standing to the
credit of the Executive under the Plan.


B.2           Conformance with Section 409A:


At all times from and after January 1, 2005, this Plan shall be operated (i) in
accordance with the requirements of Section 409A, and (ii) to preserve the
status of deferrals that were earned and vested before January 1, 2005 as being
exempt from Section 409A, i.e., to preserve the grandfathered status of such
pre-409A deferrals.  Any action that may be taken (and, to the extent possible,
any action actually taken) by the Company, the Plan Administrator or both shall
not be taken (or shall be void and without effect), if such action violates the
requirements of Section 409A or if such action would adversely affect the
grandfather of the pre-409A deferrals.  If the failure to take an action under
the Plan would violate Section 409A, then to the extent it is possible thereby
to avoid a violation of Section 409A, the rights and effects under the Plan
shall be altered to avoid such violation.  A corresponding rule shall apply with
respect to a failure to take an action that would adversely affect the
grandfather of the pre-409A deferrals.  Any provision in this Plan document that
is determined to violate the requirements of Section 409A or to adversely affect
the grandfather of the pre-409A deferrals shall be void and without effect.  In
addition, any provision that is required to appear in this Plan document to
satisfy the requirements of Section 409A, but that is not expressly set forth,
shall be deemed to be set forth herein, and the Plan shall be administered in
all respects as if such provision were expressly set forth.  A corresponding
rule shall apply with respect to a provision that is required to preserve the
grandfather of the pre-409A deferrals.  In all cases, the provisions of this
Section B.2 shall apply notwithstanding any contrary provision of the Plan that
is not contained in this Section.  Notwithstanding the foregoing, this Section
B.2 shall not apply after December 31, 2008.


B-1

--------------------------------------------------------------------------------


 
 
B.3           Dane Hudson – 19(c):


Pursuant to an election made on November 30, 2005 under Q&A-19(c) of IRS Notice
2005-1, the Company permitted Dane Hudson to irrevocably elect to revise the
time of his lump sum payment of his 2001 Bonus Compensation to a time that was
on or after December 2006.  Such election to revise the time of payment must be
filed with the Plan Administrator pursuant to the procedures and timing
requirements established by the Plan Administrator for this purpose (such
procedures and timing requirements to be consistent with the requirements of
Q&A-19(c)).
 
 
B-2